DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on July 22, 2022 is acknowledged.
Claims 15, 16, 18, 21 and 29-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Books et al. (US 4,117,551. Books hereinafter).
With respect to claim 1, Books discloses a mix manifold (Figs. 1-9) comprising: 
a valve housing (25) having a first fluid inlet (receiving fitting 27), a second fluid inlet(receiving fitting 28), a third fluid inlet (107), and a fluid outlet (70A); 
a first fluid flowpath (67A, 78A) extending between the first fluid inlet and the fluid outlet; 
a second fluid flowpath (68A, 79A) extending between the second fluid inlet and the fluid outlet; 
a third flowpath (114, 91, 92) extending from the third fluid inlet, wherein the third flowpath includes a first branch (91) extending to the first fluid flowpath and a second branch (92) extending to the second fluid flowpath; 
a first check valve (150) disposed in the first fluid flowpath at a location downstream of an intersection between the first branch and the first fluid flowpath; 
a second check valve (150) disposed in the second fluid flowpath at a location downstream of an intersection between the second branch and the second fluid flowpath; 
a first valve (37) disposed in the first fluid flowpath and configured to control fluid flow between the first fluid inlet and the fluid outlet; 
a second valve (38) disposed in the second fluid flowpath and configured to control fluid flow between the second fluid inlet and the fluid outlet; and 
a third valve (90) disposed in the third flowpath and configured to control fluid flow from the third fluid inlet to the first branch and the second branch.
With respect to claim 4, Books discloses wherein the first valve comprises: 
a first seal body (seat 41 and O-rings 34) disposed in a first valve bore (bore for 43, 39, 53 and 34) in the valve housing, the first valve bore intersecting (superimposing) the first fluid flowpath; and 
a first valve member (43, 39 and 53) at least partially disposed in the first seal body, the first valve member comprising: 
a first head (ball 39) having a first (spherical) exterior surface; 
a first fluid passage (within spring 43) extending through (toward) the first head, the first fluid passage including extending through (toward) the first exterior surface and a second orifice (defined by right end of spring 43) extending through (toward) the first exterior surface; and 
a first stem (53) extending from the first head and projecting (rightward) out of the first seal body.
With respect to claim 11, Books discloses wherein a first handle (26) is connected to the first stem and to a second stem (54) of the second valve to simultaneously actuate the first stem and the second stem (Col. 4, lines 14-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Arai et al. (US 20110042599. Arai hereinafter).
With respect to claim 10, Books discloses the manifold as in claim 4 except for wherein the first seal body is formed from polytetrafluoroethylene (PTFE) and a first valve member is formed from a metal.
However, Arai teaches a seal body (6) is formed from polytetrafluoroethylene (PTFE) (Paragraph [0108]) and a first valve member (5) is formed from a metal (Paragraph [0132]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of polytetrafluoroethylene seal body and metal spring, as taught by Arai, to Books’ seal body and valve member, in order to provide a durable and function valve mechanism (Paragraph [0016], [0017], [0021] and [0022]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design polytetrafluoroethylene seal body and metal spring in order to provide a durable and function valve mechanism.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 3, 5-9 and 12-14 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a mix manifold: Volker, Higgins, Brooks, Ives and Lehnert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 22, 2022